Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-17, in the reply filed on 10/04/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a))

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because element 37 in figure 4 should be corrected to 307. See paragraph [0036].   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant recites “…and the first direction and the second direction intersect with each other”. It is nebulous to the Examiner how the spacers forming two different and perpendicular directions. All the elements of the spacers are vertical between the substrates as shown in the figures. The Examiner interprets the claim as that there are a plurality of vertical spacers for the purpose of examining.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 are rejected under 35 U.S.C. 102 (a) (1)/ 102 (a) (2) as being anticipated by Dong et al. (US 2019/0103671, hereby referred as Dong). 
Regarding claim 1, 
Dong discloses;
A phase shifter, comprising (figure 7): 
a first substrate and a second substrate that are opposite to each other (first substrate 101 and second substrate 102); 
a first electrode provided on the first substrate and being configured to receive a ground signal (first electrode 105); 
a second electrode provided on a side of the second substrate facing towards the first substrate (second electrode 106); 
liquid crystals encapsulated between the first substrate and the second substrate and being configured to rotate under driving by the first electrode and the second electrode (liquid crystal 103); and 

an orthographic projection of each of the at least one first spacer on the second substrate is within an orthographic projection of the second electrode on the second substrate (see the vertical support structure 104 in figure 7).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 2019/0103671, hereby referred as Dong).
Regarding claim 2, 
Dong does not disclose;
Wherein each of the at least one first spacer is made of an inorganic material. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an inorganic material to have low friction, high wear and chemical resistance, high temperature capability and high .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 2019/0103671, hereby referred as Dong) in view of Misaki (US 2019/0237849).
Regarding claim 3, 
Dong does not disclose;
Wherein the first electrode is provided with a first opening and a second opening that are configured to couple radio frequency signals; and in a direction perpendicular to a plane of the first substrate, the orthographic projection of each of the at least one first spacer does not overlap with the first opening or the second opening.  

However, Misaki teaches;
Wherein the first electrode is provided with a first opening and a second opening that are configured to couple radio frequency signals; and in a direction perpendicular to a plane of the first substrate, the orthographic projection of each of the at least one first spacer does not overlap with the first opening or the second opening (see figure 1, the first and second substrates with first and second electrodes. The electrode below element 1 comprises of plurality of openings).  

. 

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 2019/0103671, hereby referred as Dong) in view of Wang et al. (US 2019/0146248, hereby referred as Wang).
Regarding claim 10, 
Dong teaches;
An orthographic projection of the third spacer does not overlap an orthographic projection of the second electrode (figure 7, there are two elements 104 which are not directly on the second electrode 107).  

Dong does not disclose;
Wherein the supporting structure further comprises a third spacer, wherein in a direction perpendicular to a plane of the second substrate, and a height of the third spacer is greater than a height of each of the at least one first spacer.  

However, Wang teaches;
Wherein the supporting structure further comprises a third spacer, wherein in a direction perpendicular to a plane of the second substrate (see figure 1b which 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the supporting structure further comprises a third spacer, wherein in a direction perpendicular to a plane of the second substrate, as taught by Wang, into Dong in order to improve the efficiency and the precision of the antenna system.
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a height of the third spacer is greater than a height of each of the at least one first spacer in order to have a robust and convenient size of the device, since such a modification would have involved a mere change in the size of a component A change in size is generally recognized as being with in the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 11, 
As best understood, Dong does not disclose;
Wherein the at least one first spacer comprises a plurality of first sub-spacers arranged along a first direction, and each of the plurality of first sub-spacers extends along a second direction, and the first direction and the second direction intersect with each other.  
However, Wang teaches;


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the at least one first spacer comprises a plurality of first sub-spacers arranged along a first direction, and each of the plurality of first sub-spacers extends along a second direction, and the first direction and the second direction intersect with each other, as taught by Wang, into Dong in order to improve the efficiency and the precision of the antenna system.

Regarding claim 12, 
Dong does not disclose;
Wherein the at least one first spacer comprises a central spacer and a plurality of edge spacers surrounding the central spacer.  

However, Wang teaches;
Wherein the at least one first spacer comprises a central spacer and a plurality of edge spacers surrounding the central spacer (see figure 1b which comprises of plurality 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the at least one first spacer comprises a central spacer and a plurality of edge spacers surrounding the central spacer, as taught by Wang, into Dong in order to improve the efficiency and the precision of the antenna system.
  
Regarding claim 13, 
Dong does not disclose;
Wherein the at least one first spacer comprises a primary spacer and an auxiliary spacer, and in a direction perpendicular to a plane of the second substrate, the primary spacer has a height greater than the auxiliary spacer.  

However, Wang teaches;
Wherein the at least one first spacer comprises a primary spacer and an auxiliary spacer, and in a direction perpendicular to a plane of the second substrate (see figure 1b which comprises of plurality of substrates and electrodes with liquid crystal between them. Furthermore, there are a plurality of spacers 016).    

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the at least one first spacer 

Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the primary spacer has a height greater than the auxiliary spacer in order to have a robust and convenient size of the device, since such a modification would have involved a mere change in the size of a component A change in size is generally recognized as being with in the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 14, 
Dong does not disclose;
Wherein the plurality of primary spacers is evenly arranged at equal intervals.  

However, Wang teaches;
Wherein the plurality of primary spacers is evenly arranged at equal intervals (see figure 1b which comprises of plurality of substrates and electrodes with liquid crystal between them. Furthermore, there are a plurality of spacers 016).    

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the plurality of primary .
 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 2019/0103671, hereby referred as Dong) in view of Liu et al. (US 2021/0208472, hereby referred as Liu).
Regarding claim 15, 
Dong does not disclose;
Wherein each of the at least one first spacer comprises a first support part provided on the first substrate and a second support part provided on the second substrate, and in a direction perpendicular to a plane of the second substrate, the first support part and the second support part overlap with each other.  

However, Liu teaches;
Wherein each of the at least one first spacer comprises a first support part provided on the first substrate and a second support part provided on the second substrate, and in a direction perpendicular to a plane of the second substrate, the first support part and the second support part overlap with each other (see figure 1, plurality of spacers. Each spacer comprises of two sections 41 and 42. Each spacer is on one substrates. See substrates 11 and 12. Further, there are two electrodes 21 and 22 and a liquid crystal between them).

. 

Allowable Subject Matter
Claims 4-9 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. US 2021/0088837 and Liu et al. US 2021/0208430, each alone, discloses a phase shifter, comprising: a first substrate and a second substrate that are opposite to each other; a first electrode provided on the first substrate and being configured to receive a ground signal; a second electrode provided on a side of the second substrate facing towards the first substrate; liquid crystals encapsulated between the first substrate and the second substrate and being configured to rotate under driving by the first electrode and the second electrode; and a support structure provided between the first substrate and the second substrate and comprising at least 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845